RECEIVED

JUL 1 8 2019 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
WESTERN DISTHIGT OF LOUISIA ALEXANDRIA DIVISION

ALEXANDRIA, LOUISIANA
SYLVESTER MARTIN, CIVIL ACTION NO. 1:19-CV-307-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
JAMES LEBLANC, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

ITIS ORDERED that all claims and Defendants be DENIED and DISMISSED
WITH PREJUDICE under 28 U.S.C. § 1915(e)(2)(b) and § 1915A, except Plaintiffs
excessive force claim against Warden Poret, which will be served pursuant to a
separate order. a

ob DONE AND SIGNED at Alexandria, Louisiana, this ]7 day of

t.

L 4 2019.

 

a ae AL >
DEE D. DRELL

UNITED STATES DISTRICT JUDGE
